Citation Nr: 0804934	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a gastrointestinal 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a disability 
manifested by arm numbness.

3.  Entitlement to service connection for a disability 
manifested by leg numbness.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that the current appeal originated from a 
February 2004 claim that included a claim of service 
connection for post-traumatic stress disorder (PTSD).  A VA 
PTSD examination in April 2004 resulted in a diagnosis of a 
generalized anxiety disorder.  In its October 2004 rating 
decision, the RO denied service connection for PTSD.  The 
veteran did not appeal this decision, and it is therefore not 
before the Board.  However, apparently because the April 2004 
VA examiner diagnosed generalized anxiety disorder, the RO 
included this disability in its October 2004 adjudication; 
the RO denied service connection.  The veteran subsequently 
appealed the denial of service connection for an anxiety 
disorder.  Because, as will be discussed in the decision 
below, the Board previously denied service connection for an 
anxiety disorder in a decision dated in April 2000, a claim 
for service connection for an anxiety disorder may not be 
reopened unless new and material evidence has been received 
relating to an unestablished fact necessary to substantiate 
the claim.  The Board therefore has characterized that issue 
as set forth on the title page.  

(Consideration of the appellant's claim for an increased 
rating for his service-connected gastrointestinal disorder, 
and his claim for service connection for disability 
manifested by arm and leg numbness, is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By an April 2000 decision, the Board denied service 
connection for a chronic psychiatric disorder, to include 
anxiety neurosis.  

2.  The evidence related to the veteran's anxiety claim that 
was received since the April 2000 Board decision does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for an anxiety 
disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(without the introduction of new and material evidence, VA 
not required to provide a medical examination or opinion).  

Notwithstanding the foregoing, the Board notes that the 
veteran was, in fact, apprised in accordance with the VCAA in 
March and July 2004, including specifically the requirement 
that new and material evidence be received in order to reopen 
a claim.  The Board notes that the veteran was asked by the 
RO in its March 2004 letter to identify or provide any 
evidence he had that was related to his claims.  While the 
veteran thereafter provided copies of records related to 
ongoing medical treatment, none of the provided evidence 
relates to facts necessary to establish that the veteran has 
an anxiety disorder related to his military service.  

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Put into the present 
context, the Board here must consider whether new and 
material evidence has been received before it may consider 
the issue on the merits, even though the RO decided the 
anxiety issue on the merits without addressing the issue of 
new and material evidence.  

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Here, the Board has 
determined that new and material evidence has not been 
received adequate to reopen the veteran's service connection 
claim.

Service connection for a chronic psychiatric disorder, to 
include anxiety neurosis, was denied by the Board in a final 
decision dated in April 2000.  At the time of the Board's 
decision, the evidence of record consisted of the veteran's 
service records and service medical records (SMRs); VA and 
private treatment records, including the report of December 
1994 and January 1999 VA mental disorders examinations; the 
report of a private psychiatric evaluation conducted in April 
1997; and statements from the veteran, his wife, and a 
service acquaintance.  

The evidence received since the Board's April 2000 final 
decision consists of multiple copies of VA treatment records 
from August 1999 through January 2005, statements by the 
veteran, and the report of a VA examination conducted in 
April 2004.  

Included in the newly received evidence is evidence that is 
new to the record that was not in the case file at the time 
of the Board's April 2000 denial of service connection for 
anxiety.  However, most of the "new" evidence is related to 
later medical treatment that is unrelated to any mental 
disorder.  There is no new and material evidence that the 
veteran has an anxiety disorder that is related to his 
military service.  To the contrary, the report of the April 
2004 VA examination that included a diagnosis of anxiety 
disorder (which had been diagnosed by VA examination in 
December 1994 and private examination in April 1997, both 
prior to the Board's April 2000 denial of service connection) 
also included an opinion that the veteran's anxiety disorder 
was not related to his military service.  This evidence is 
therefore not material because it does not relate to the 
unestablished fact that is necessary to substantiate the 
claim, i.e. a nexus between the diagnosed anxiety disorder 
and the veteran's military service.  

In sum, there are many records received since the Board's 
April 2000 denial of service connection for anxiety disorder.  
However, none of it is new evidence or argument that relates 
to the unestablished fact-that the veteran's diagnosed 
anxiety disorder is etiologically related to his military 
service-that is necessary to substantiate the claim of 
service connection for anxiety.  In other words, it does not 
raise a reasonable possibility of substantiating the 
underlying claim.  Having determined that new and material 
evidence has not been received, the veteran's previously 
denied claim of service connection for an anxiety disorder is 
not reopened.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for an anxiety 
disorder, the application to reopen is denied.


REMAND

The Board cannot adjudicate the veteran's claim for an 
increased rating for his service-connected gastrointestinal 
disorder, or for service connection for his claimed bilateral 
arms and legs numbness, because the evidence of record is 
inadequate.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (citing Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990), where the Court held that, where the record before 
the Board was inadequate, remand was required).  

Here, the Board notes that, regarding the veteran's claim for 
an increased rating for his service-connected 
gastrointestinal disorder, he claimed in a statement 
accompanying his June 2005 substantive appeal that his 
symptoms now meet the schedular criteria for award of a 
higher, 30 percent, rating.  In this regard, the Board notes 
that the most recent medical treatment records and related 
medical examination of record are dated in January 2005.  By 
his statement averring that his symptomatology has worsened 
to a degree that he now meets the higher rating criteria, he 
has effectively contended that his service-connected 
gastrointestinal disability has worsened since his last 
examination, and this necessitates remand for another VA 
medical examination.  See Snuffer v. Gober, 10 Vet. App 400, 
403 (1997) (another examination was necessary when appellant 
complained of increased hearing loss two years after his last 
audiology examination).  

Regarding the veteran's claims for service connection for his 
arm and leg numbness, the Board notes that the RO denied 
these claims on the basis that the medical evidence of record 
fails to show that these claimed disabilities have been 
clinically diagnosed.  However, the Board notes that the 
veteran's VA medical records contain many documented 
complaints of numbness to both upper and lower extremities.  
Moreover, the veteran's SMRs note complaints of numbness in 
the upper and lower extremities.  See SMR treatment note 
dated May 8, 1991.  Given the in-service complaint of 
numbness to the upper and lower extremities, and given that 
the veteran has not been afforded a VA examination related to 
these issues, the Board will remand for an examination.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that Veterans Claims Assistance 
Act of 2000 (VCAA) notification in claims for an increased 
rating must include certain specifics.  Section 5103(a) of 
title 38 of the United States Code requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In order to 
ensure compliance with these notification requirements, the 
agency of original jurisdiction (AOJ) should issue a 
notification letter that complies with these requirements and 
thereafter re-adjudicate the claim for increase.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his gastrointestinal 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  In this instance, the notice 
should include information about the 
rating criteria used to rate the 
veteran's disability and what is required 
to obtain a higher rating:  severe 
disability; diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress.  
38 C.F.R. § 4.114 (2007).  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, slip op. at 5-6.  

The AOJ should also ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  The RO must also provide 
notice to the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded for his 
numbness claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AOJ should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the current diagnosis(es) and 
degree of disability of any complaint 
related to his service-connected 
gastrointestinal disorder heretofore 
identified as being a disability 
manifested by loose stools.  
Specifically, the examiner should review 
the veteran's claims file and also obtain 
from him a history regarding his current 
complaints and symptomatology.  Based on 
the veteran's current and historical 
complaints and symptomatology, and based 
in the medical evidence of record, 
including previous complaints, 
treatments, and prescribed and over-the-
counter medications taken by the veteran, 
the examiner should provide an assessment 
as to the veteran's current degree of 
disability related to his service-
connected gastrointestinal disorder.  It 
should be specifically noted whether the 
veteran's disability may be considered 
"[s]evere; diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress."  
38 C.F.R. § 4.114.  

The veteran should also be afforded VA 
orthopedic and neurological examinations 
for the purpose of providing a diagnosis 
of any disease or disorder related to his 
complaints of bilateral arm and leg 
numbness. The examiner must provide a 
medical opinion, based on review of all 
of the evidence of record, as to whether 
any current disability is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service.  (Because, by its 
very nature, a medical opinion is just 
that, an opinion rather than a statement 
of certainty, the Board recognizes that 
speculation, tempered by the examiner's 
medical expertise and experience, is a 
component of a medical opinion.)  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination report and 
associated with the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation 
and/or aggravation.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues remaining 
on appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


